Judgment decreeing plaintiff to be entitled to the proceeds of a death benefit fund payable by the Moving Picture Machine Operators’ Union Local No. 306, upon the death of her deceased husband, instead of the beneficiary named in a written designation in the files of the union, and directing payment thereof to her; and order denying defendant’s motion for a new trial on the ground of newly-discovered evidence, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. I